United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Jackson, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1546
Issued: November 21, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 18, 2013 appellant, through her attorney, filed a timely appeal from January 9
and April 26, 2013 nonmerit decisions of the Office of Workers’ Compensation Programs
(OWCP) denying her requests for reconsideration. As more than 180 days elapsed between the
last merit decision dated February 2, 2012 and the filing of this appeal, the Board lacks
jurisdiction to review the merits of appellant’s claim pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP, in its January 9 and April 26, 2013 decisions, properly
denied appellant’s requests to reopen her claim for further merit review under 5 U.S.C.
§ 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 23, 2009 appellant, then a 52-year-old health system specialist, filed a traumatic
injury claim alleging that on April 17, 2009 she sustained an aggravation of asthma after being
exposed to paint fumes in the performance of duty. She stopped work on April 17, 2009.
OWCP accepted the claim for an aggravation of preexisting extrinsic asthma and paid appellant
compensation for total disability beginning June 7, 2009.
By decision dated August 2, 2011, OWCP terminated appellant’s compensation and
authorization for medical benefits effective that date after finding that she had no further
employment-related disability or need for medical treatment.2 It noted that a conflict of medical
opinion arose between Dr. Vinod Anand, an attending Board-certified otolaryngologist, and
Dr. Beverly Fulcher, a Board-certified otolaryngologist and OWCP referral physician, regarding
whether her vocal cord dysfunction resulted from her April 17, 2009 work injury. OWCP found
that the opinion of Dr. John M. Schweinfurth, a Board-certified otolaryngologist and impartial
medical examiner, established that her current condition of vocal spastic dysphonia was not
causally related to her paint fume exposure. It further found that the opinion of Dr. Charles
Bryan, a Board-certified internist specializing in pulmonology and an OWCP referral physician,
established that appellant’s temporary aggravation of asthma had resolved. OWCP determined
that the opinion of Dr. Jeffrey K. LeDuff, an attending Board-certified internist, was
insufficiently rationalized to create a conflict with Dr. Bryan regarding whether she continued to
have an employment-related aggravation of extrinsic asthma.
On August 12, 2011 appellant requested a telephone hearing before an OWCP hearing
representative. In a decision dated February 2, 2012, OWCP’s hearing representative affirmed
the August 2, 2011 termination decision.
On December 28, 2012 appellant, through her attorney, requested reconsideration. In
support of the request, she submitted an October 22, 2012 report from Dr. LeDuff, who indicated
that appellant experienced problems after chemical exposure in April 2009. Dr. LeDuff noted
that she had a history of asthma and had “tried to return to work, but this was aggravated once
again by her environment at work at that time.” He concluded that appellant’s “trouble started
once again when she was exposed to chemicals at the [employing establishment] causing her
spastic dysphonia.”
By decision dated January 9, 2013, OWCP denied appellant’s request for reconsideration
after finding that the medical evidence submitted was substantially similar to evidence already of
record and thus insufficient to warrant reopening the case for further merit review.
On January 23, 2013 appellant, through her attorney, again requested reconsideration.
She submitted speech therapy notes from 2009 to 2012, treatment notes from 2005, and progress
reports dated 2005 to 2009. In a progress report dated October 28, 2011, Dr. D. Winn Walcott, a
Board-certified allergist, discussed appellant’s complaints of a stuffy nose, sneezing, sore throat
and hoarseness. He diagnosed intrinsic asthma with an acute exacerbation and acute bronchitis.
2

OWCP initially issued a termination decision on February 25, 2011; however, it vacated this decision after
finding that it had not provided appellant with due process.

2

On December 1, 2011 Dr. Walcott noted that appellant had continued hoarseness that began after
“a significant chemical exposure.” He diagnosed intrinsic asthma and allergic rhinitis. In an
October 4, 2012 progress report, Dr. Walcott diagnosed acute bronchitis, intrinsic asthma with an
acute exacerbation and allergic rhinitis.
Appellant also submitted a medical report dated November 26, 2012 from
Dr. Kimberly N. Vinson, a Board-certified otolaryngologist, who related that she initially treated
appellant in August 2009 for vocal cord and respiratory problems after exposure to paint fumes
in April 2009 and that at their last session they discussed “the possibility of anxiety contributing
to her symptoms….” Dr. Vinson again treated appellant in March 2012 for an irritable larynx
and muscle tension dysphonia and provided speech and physical therapy. She stated,
“[Appellant] does not have SD [spasmodic dysphonia] based on my two examinations. SD is a
neurologic, focal dystonia of the larynx characterized by sound specific breaks.”
In a report dated December 6, 2012, Dr. Walcott related that appellant experienced an
exacerbation of asthma and a loss of voice when exposed to irritants. He opined that when she
was exposed to occupational irritants she had a “significant upper and lower airway problems
including her voice loss. It is my opinion that her occupational exposure[s] are causing both
upper and lower airway symptoms.” In a progress note dated December 10, 2012, Dr. Walcott
discussed appellant’s continued hoarseness and current symptoms of a cough and wheeze. In a
progress report dated December 14, 2012, Dr. Todd N. Adkins, a Board-certified allergist,
evaluated her for sinus and nasal congestion.
In a decision dated April 26, 2013, OWCP denied appellant’s request for reconsideration
after finding that she had not submitted evidence or raised an argument sufficient to warrant
reopening her case for further merit review under section 8128.
On appeal appellant’s attorney argues that OWCP failed to consider the reports of
Dr. Walcott and Dr. Vinson in denying her reconsideration request.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.4 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.5 When a claimant fails to meet one of the above standards, OWCP

3

5 U.S.C. § 8101 et seq. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award
for or against payment of compensation at any time on her own motion or on application.”
4

20 C.F.R. § 10.606(b)(3).

5

Id. at § 10.607(a).

3

will deny the application for reconsideration without reopening the case for review on the
merits.6
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.7 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.8 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.9
ANALYSIS
OWCP accepted that appellant sustained an aggravation of preexisting extrinsic asthma
due to an April 17, 2009 employment injury. It terminated her compensation and authorization
for medical benefits effective August 2, 2011 after finding that she had no further employmentrelated condition or disability. In decisions dated January 9 and April 26, 2013, OWCP denied
appellant’s requests for reconsideration.
As noted above, the Board does not have jurisdiction over the January 9 and April 26,
2013 OWCP decisions. The issue presented on appeal is whether appellant met any of the
requirements of 20 C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the
merits of the claim. In her December 28, 2012 request for reconsideration, appellant did not
show that OWCP erroneously applied or interpreted a specific point of law. She did not identify
a specific point of law or show that it was erroneously applied or interpreted. Appellant did not
advance a new and relevant legal argument.
A claimant may be entitled to a merit review by submitting pertinent new and relevant
evidence, but appellant did not submit any pertinent new and relevant medical evidence in this
case. She submitted a report dated October 22, 2012 from Dr. LeDuff, who discussed
appellant’s history of chemical exposure in April 2009. Dr. LeDuff noted that appellant had
sustained another aggravation of her condition when she tried to resume work. He diagnosed
spastic dysphonia due to chemical exposure at work. Dr. LeDuff’s opinion, however, is
substantially similar to his prior report dated September 16, 2010 which was previously
considered by OWCP. Consequently, it is cumulative in nature and thus insufficient to warrant
reopening the case for merit review.10
With her January 23, 2013 request for reconsideration, appellant submitted speech
therapy notes dated 2009 to 2012 and medical evidence dated 2005 to 2009. As this evidence
6

Id. at § 10.608(b).

7

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

8

P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

9

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

10

F.R., 58 ECAB 607 (2007); Patricia Aiken, 57 ECAB 441 (2006).

4

does not address the threshold issue of whether she had any further condition or disability after
August 2, 2011, it does not constitute pertinent new and relevant medical evidence.11
Appellant further submitted progress reports dated October 28 and December 1, 2011 and
October 4, December 10 and 14, 2012 from Dr. Walcott and Dr. Adkins. These reports do not
address the relevant issue of whether appellant requires any additional medical treatment or has
any further disability due to her April 17, 2009 employment injury. Evidence that does not
address the particular issue involved does not warrant reopening a case for merit review.12
In a report dated November 26, 2012, Dr. Vinson described her treatment of appellant in
August 2009 for respiratory and vocal cord problems after she was exposed to paint fumes in
April 2009. She indicated that anxiety may be exacerbating appellant’s symptoms. In
March 2012 Dr. Vinson treated appellant for muscle tension dysphonia and an irritable larynx.
She found no evidence of SD. As Dr. Vinson did not address the threshold issue of whether
appellant had continuing disability or the need for medical treatment due to the accepted
condition of an aggravation of extrinsic asthma, her opinion does not constitute pertinent new
and relevant medical evidence.
On December 6, 2012 Dr. Walcott opined that appellant experienced an exacerbation of
asthma and voice loss when exposed to irritants. He advised that she experienced problems with
her upper and lower airways due to occupational exposure. Again, however, the relevant issue is
whether appellant has any further medical condition or disability as a result of her April 17, 2009
employment injury. Dr. Walcott did not address the relevant issue; consequently, his opinion is
insufficient to warrant reopening the case for further merit review under section 8128.13
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP, in its January 9 and April 26, 2013 decisions, properly
denied appellant’s requests to reopen her claim for further merit review under section 8128.

11

J.P., 58 ECAB 289 (2007); Freddie Mosley, 54 ECAB 255 (2002).

12

Id.

13

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the April 26 and January 9, 2013 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: November 21, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

